DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claim 1 would be allowable if
 
“dehydrating borates;
forming a mixture from the borates and additives;”

was replaced with

--dehydrating borates;
the dehydrated borate comprises 50% to 60% bounded water;
forming a mixture from the dehydrated borates and additives;--

This is supported by [0035] of the publication and is equivalent to the current claim 2 except that it positively recites that the bounded water remains with the borate. This would distinguish the claim from the cited prior art of Wall (US 20170226001 A1) that similarly forms dissolvable well bore tooling from an anhydrous borate mixture.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim(s) 1-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In reference to claim 1, it is unclear if the “forming a mixture from the borates…” refers to the borates in the “dehydrating borates” step. The claim will be examined as if it read -- forming a mixture from the dehydrated borates…--.
	In reference to claim 7, the limitation “including the step of machined and polished the fracking ball” is not a positively recited step. It is assumed that this means-- including the step of machining and polishing the fracking ball--. Correction is required.
In reference to claim 8, 9, and 11, the claims contain similar issues as described in claim 7. Please correct.
Note: Claims 2-11 are also rejected by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-2, 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wall (US 20170226001 A1).
	In reference to claim 1, Wall discloses a method of manufacturing a fluid soluble … tool comprising the steps of:
dehydrating borates;
forming a mixture from the borates and additives;
heating the mixture to a first temperature to form a molten mixture;
pouring the molten mixture into a mold;
cooling the molten mixture to a second temperature to form the fluid soluble hydraulic fracking tool; and
removing the fluid soluble hydraulic fracking tool from the mold.
(“a method of forming a dissolvable part of amorphous borate, the method comprising the steps of: preparing a mixture comprising one or more boron compounds and one or more alkali compounds; heating the mixture to a melting temperature for a predetermined time to form an anhydrous boron compound that is moldable, wherein the amount of alkali compound being selected to achieve an alkali oxide content of between about 10 to 25%; molding the anhydrous boron compound in a mold; an cooling the anhydrous boron compound to form a solid.” [0004]. See Claim 1.)
Wall does not specifically disclose that the tool is a hydraulic fracking tool.
Wall further discloses that “dissolvable objects may be particularly useful for downhole applications, such as selective fracturing tools” [0001].
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to use the tool in a hydraulic fracturing operation.
	In reference to claim 2, the cited prior art discloses the method as in claim 1.
	Wall further discloses wherein the dehydration step of dehydrating borates removes approximately 40% to approximately 50% of the water content of the borates (“applying heat to release water from the boron mixture to form a moldable anhydrous boron compound” [0036]. Removing 100% of the water would remove 50% of the water.).
In reference to claim 4, the cited prior art discloses the method as in claim 1.
Wall further discloses wherein the first temperature is between approximately 1000° C. and approximately 1300° C (“1000° C” [0020])
In reference to claim 5, the cited prior art discloses the method as in claim 1.
Wall further discloses including the step of preheating the mold to a temperature between of approximately 900° C. to approximately 1100° C (“the mixture may be poured into a mold having a temperature of between about 300° F. and about 1200° F.” [0044])
In reference to claim 6, the cited prior art discloses the method as in claim 1.
Wall further discloses wherein the fluid soluble hydraulic fracking tool is a fracking ball (“dissolvable glass parts made from anhydrous boron to be used for downhole applications in hydrocarbon-producing wells” [0003] and “spheres” [0100]).
In reference to claim 7, the cited prior art discloses the method as in claim 6.
Wall further discloses the step of machined and polished the fracking ball (“if the resulting solid is to be cut or sectioned” [0092]).
In reference to claim 8, the cited prior art discloses the method as in claim 7.
Wall further discloses including the step of a water-delay release coating to the fracking ball (“the parts may have one or more coatings that delay the dissolution of the part, or deliver desired compounds downhole” [0102]).
In reference to claim 9, the cited prior art discloses the method as in claim 1.
Wall further discloses wherein the fluid soluble hydraulic fracking tool is a fracking plug (“dissolvable glass parts made from anhydrous boron to be used for downhole applications in hydrocarbon-producing wells” [0003]).
In reference to claim 10-11, the cited prior art discloses the method as in claim 8.
Wall further discloses including the step of machined, polished, and coated the fracking plug, including the step of a water-delay release coating to the fracking plug (“the parts may have one or more coatings that delay the dissolution of the part, or deliver desired compounds downhole” [0102]).
	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wall (US 20170226001 A1) in view of Sherman (US 20180306027 A1).
In reference to claim 3, the cited prior art discloses the method as in claim 1.
Wall does not disclose wherein the mixture further includes nanotubes.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, dissolvable tools (abstract), Sherman discloses a similar method and suggests adding “tracer elements that are released upon the partial or full dissolution of the degradable component, and which can be detected at the surface to ensure the desired degradation or removal of the degradable component as well as hydraulic access to that stage” (abstract) by providing “nanotubes” [0065] as the tracer.
The combination would be achievable by integrating the nanotubes of Sherman in the mixture of Wall.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the mixture further includes nanotubes.
A person having ordinary skill in the art would have been specifically motivated to integrate the nanotubes of Sherman in the mixture of Wall in order to provide tracer elements that are released upon the partial or full dissolution of the degradable component, and which can be detected at the surface to ensure the desired degradation or removal of the degradable component as well as hydraulic access to that stage as suggested by Sherman; and/or to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10082008 B2
In some embodiments of the perforating gun 20, the charge holder 112 may be constructed from sodium borate, salt, or alkali metals. These materials contain alkali metals, making them readily soluble in fresh water by salinity. Accordingly, these materials are dissolvable in water-based wellbore fluids, either delivered from the surface or produced from the formation. In addition, sodium borate is reactive with hydrochloric acid (HCl) to form boric acid.

US 8757260 B2
Degradable Perforation Balls And Associated Methods Of Use In Subterranean Applications	

US 9260935 B2
Degradable Balls For Use In Subterranean Applications

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744